 
EXHIBIT 10.2
 
FORM OF SUBSCRIPTION AGREEMENT
 
December 23, 2010
 
Cleveland BioLabs, Inc.
73 High Street
Buffalo, New York 14203
Attention:  Mr. Michael Fonstein, CEO & President


Gentlemen:
 
The undersigned (the “Investor”) hereby confirms its agreement with Cleveland
BioLabs, Inc., a Delaware corporation (the “Company”), as follows:
 
1.           This Subscription Agreement, including the Terms and Conditions for
Purchase of Common Stock attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.
 
2.           The Company has authorized the sale and issuance to certain
investors of up to a maximum of ONE MILLION FOUR HUNDRED THOUSAND (1,400,000)
shares of common stock, subject to adjustment by the Company’s Board of
Directors or a committee thereof, of its common stock, par value $0.005 per
share (the “Common Stock”), for a purchase price of $5.99 per share (the
“Purchase Price”)
 
3.           The offering and sale of the Common Stock (the “Offering”) are
being made pursuant to (a) an effective Registration Statement on Form S−3, No.
333-167258 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), including the prospectus
contained therein (the “Base Prospectus”), (b) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Act”)), that have been or will be filed, if
required, with the Commission and delivered to the Investor on or prior to the
date hereof (the “Issuer Free Writing Prospectus”), containing certain
supplemental information regarding the terms of the Offering and the Company and
(c) a final Prospectus Supplement (the “Prospectus Supplement” and, together
with the Base Prospectus, the “Prospectus”) containing, among other information,
certain supplemental information regarding the terms of the Offering that will
be filed with the Commission and delivered to the Investor prior to the Closing.
 
4.           The Company and the Investor agree that the Investor will purchase
from the Company and the Company will issue and sell to the Investor shares of
the Common Stock set forth below for the aggregate purchase price set forth
below.  The Common Stock shall be purchased pursuant to the Terms and Conditions
for Purchase of Common Stock attached hereto as Annex I and incorporated herein
by this reference as if fully set forth herein.  The Investor acknowledges that
the Offering is not being underwritten by HFP Capital Markets LLC (the
“Placement Agent”) and that there is no minimum offering amount.

 

--------------------------------------------------------------------------------

 

5.           The manner of settlement of the Shares purchased by the Investor
shall be as follows:


Delivery versus payment (“DVP”) through the Depository Trust Company (“DTC ”)
(i.e. , on the Closing Date, the Company shall instruct Continental Stock
Transfer & Trust Company (the “Transfer Agent”), to issue the Shares registered
in the Investor’s name and address as set forth below and released by the
Transfer Agent to the Investor through DTC at the Closing directly to the
account(s) at the Placement Agent identified by the Investor; upon receipt of
such Shares, the Placement Agent shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
the Placement Agent by wire transfer to the Company). NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:


 
(I)
NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO
BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND



 
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.



IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
 
6.           The Investor represents that, except as set forth below, (a) it has
had no position, office or other material relationship within the past three (3)
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a member of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the Closing or if a member
of FINRA or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the Closing, the Investor
is purchasing in the ordinary course of business and has no agreements or
understanding, directly or indirectly, with any person to distribute the Shares
and (c) neither the Investor nor any group of Investors (as identified in a
public filing made with the Commission) of which the Investor is a part in
connection with the Offering of the Common Stock, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible
into or exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.  Exceptions:
____________________________________________
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
7.           The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated June 17, 2010, which is a part
of the Company’s Registration Statement and the documents incorporated by
reference therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement.  The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”).  Such
information may be provided to the Investor by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.

 
2

--------------------------------------------------------------------------------

 

8.           No offer by the Investor to buy the Common Stock will be accepted
and no part of the Purchase Price will be delivered to the Company until the
Investor has received the Offering Information and the Company has accepted such
offer by countersigning a copy of this Agreement on the date that the Investor
signs this Agreement, and any such offer may be withdrawn or revoked, without
obligation or commitment of any kind, at any time prior to the Company (or the
Placement Agent on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer.  An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company.  If the Company has not
countersigned this Agreement and delivered such countersigned agreement and the
Offering Information to Investor by 5:00 P.M. Eastern Standard Time on December
23, 2010, this Agreement and the parties’ obligations hereunder shall
automatically terminate.
 
9.           The Company acknowledges that the only material, non-public
information relating to the Company it has provided to the Investor in
connection with the Offering prior to the date hereof is the existence of the
Offering.
 
[Remainder of Page Intentionally Left Blank]

 
3

--------------------------------------------------------------------------------

 
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

 
Number of Shares of Common Stock:1,400,000
       
Purchase Price Per Share:  $5.99
       
Aggregate Purchase Price: $8,386,000
       
[INVESTOR]
       
INVESTOR
       
By:
 

 

 
Print Name:
 

 

 
Title:
 

 

 
Address:
 

 
Agreed and Accepted
as of the date first above written:
 
CLEVELAND BIOLABS, INC.

 
By:
     
Name:
John A. Marhofer, Jr.
   
Title:
Chief Financial Officer
 

 
[Signature Page – Subscription Agreement]
 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
Terms and Conditions for Purchase of Common Stock
 
1.           Authorization and Sale of Common Stock.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Common
Stock.
 
2.           Agreement to Sell and Purchase of Common Stock; Placement Agent.
 
2.1.         At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of shares of Common Stock set forth
on the last page of the Agreement to which these Terms and Conditions for
Purchase of Common Stock are attached as Annex I (the “Signature Page”) for the
aggregate purchase price therefor set forth on the Signature Page.
 
2.2.         Intentionally Left Blank.
 
2.3.         Investor acknowledges that the Company has agreed to pay (i) the
Placement Agent a cash fee of not more than four percent (4.0%) of the gross
proceeds of the offering, and (ii) Rodman & Renshaw, LLC a cash fee of not more
than two percent (2.0%) (collectively, the “Placement Fee”), in respect to the
sale of Shares to the Investor.
 
2.4.         The Company has entered into a Placement Agent Agreement, dated
December 23, 2010 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.
 
3.           Closing and Delivery of the Shares of Common Stock and Funds.
 
3.1.         Closing.  The completion of the purchase and sale of the Common
Stock (the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of shares of Common Stock set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor and (b) the aggregate purchase price for the Common
Stock being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.
 
3.2.         Conditions to the Obligations of the Parties.
 
(a)         Conditions to the Company’s Obligations.  The Company’s obligation
to issue and sell the Common Stock to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the shares of Common Stock
being purchased hereunder as set forth on the Signature Page and (ii) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

 

--------------------------------------------------------------------------------

 

(b)         Conditions to the Investor’s Obligations.  The Investor’s obligation
to purchase the shares of Common Stock will be subject to (i) the
representations and warranties made by the Company in the Agreements and the
Placement Agreement, which shall be true and correct as of the date hereof and
as of the Closing Date, and the Company shall have fulfilled those undertakings
of the Company required to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and (ii) that
the Placement Agent shall not have: (A) terminated the Placement Agreement
pursuant to the terms thereof or (B) determined that the conditions to the
closing in the Placement Agreement have not been satisfied.  The Investor
understands and agrees that, in the event that the Placement Agent in its sole
discretion determines that the conditions to closing in the Placement Agreement
have not been satisfied or if the Placement Agreement may be terminated for any
other reason permitted by such Agreement, then the Placement Agent may, but
shall not be obligated to, terminate such Agreement, which shall have the effect
of terminating this Subscription Agreement pursuant to Section 14 below.  The
Placement Agent shall not have the authority to amend or modify the Company’s
representations and warranties set forth in Section 3 of the Placement Agreement
or the closing conditions contained in Section 7 of the Placement Agreement in a
manner adverse to the Investor or waive any provisions or conditions contained
therein without the consent of the Investor.
 
4.           The manner of settlement of the Shares purchased by the Investor
shall be as follows:


DVP through the DTC ( i.e. , on the Closing Date, the Company shall instruct the
Transfer Agent, to issue the Shares registered in the Investor’s name and
address as set forth below and released by the Transfer Agent to the Investor
through DTC at the Closing directly to the account(s) at the Placement Agent
identified by the Investor; upon receipt of such Shares, the Placement Agent
shall promptly electronically deliver such Shares to the Investor, and
simultaneously therewith payment shall be made by the Placement Agent by wire
transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:


 
(I)
NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO
BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND



 
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.



IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
4.1.

 
A-2

--------------------------------------------------------------------------------

 

5.           Representations, Warranties and Covenants of the Investor.
 
The Investor acknowledges, represents and warrants to, and agrees with the
Company and the Placement Agent (as to itself), that:
 
5.1.         The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Common Stock, including investments in securities issued by the Company
and investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of shares of
Common Stock set forth on the Signature Page, has received and is relying only
upon the Disclosure Package and the documents incorporated by reference therein
and the Offering Information.
 
5.2.         (a) No action has been or will be taken in any jurisdiction outside
the United States by the Company or the Placement Agent that would permit an
offering of the Common Stock, or possession or distribution of offering
materials in connection with the issue of the shares of Common Stock in any
jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers shares of Common Stock or has in its
possession or distributes any offering material, in all cases at its own expense
and (c) the Placement Agent is not authorized to make and has not made any
representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Common Stock, except as set forth or
incorporated by reference in the Base Prospectus, the Prospectus Supplement or
any free writing prospectus.
 
5.3.         (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
 
5.4.         The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Common Stock constitutes legal, tax or investment advice.  The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Common Stock.
 
5.5.         Since the date on which the Placement Agent first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any purchases or sales involving the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities).  The Investor covenants that it will not
engage in any purchases or sales in the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed.  The Investor agrees that it will not use any
of the shares of Common Stock acquired pursuant to this Agreement to cover any
short position in the Common Stock if doing so would be in violation of
applicable securities laws.  For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a−1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers but shall not be deemed to include the location
and/or reservation of borrowable shares of Common Stock.

 
A-3

--------------------------------------------------------------------------------

 

6.           Survival of Representations, Warranties and Covenants; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the shares of
Common Stock being purchased and the payment therefor.  The Placement Agent
shall be a third party beneficiary with respect to the representations,
warranties and covenants of the Investor in Section 5 hereof.
 
7.           Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three (3) business days after so mailed, (ii) if
delivered by nationally recognized overnight carrier, one (1) business day after
so mailed, (iii) if delivered by International Federal Express, two (2) business
days after so mailed and (iv) if delivered by facsimile, upon electronic
confirmation of receipt and will be delivered and addressed as follows:
 
(a)          if to the Company, to:
 
Cleveland BioLabs, Inc.
73 High Street
Buffalo, New York 14203
Attention: Mr. Michael Fonstein, CEO & President
Facsimile:  (716) 849-6820


with copies (which shall not constitute notice) to:
 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Attention: Jeffrey Schultz, Esq.
Facsimile: (212) 983-3115


(b)          if to the Investor, at its address on the Signature Page hereto, or
at such other address or addresses as may have been furnished to the Company in
writing.
 
8.           Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.
 
9.           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.
 
10.         Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 
A-4

--------------------------------------------------------------------------------

 

11.         Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York.
 
12.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
 
13.         Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Common Stock to such Investor.
 
14.         Press Release.  The Company and the Investor agree that the Company
shall, (a) prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof, issue a press release announcing
the Offering and disclosing all material information regarding the Offering and
(b) file a Current Report on Form 8-K with the Securities and Exchange
Commission including a form of this Agreement as an exhibit thereto within the
time period required by rules and regulations of the Securities and Exchange
Commission.  Notwithstanding the foregoing, the Company and its agents,
including, but not limited to, the Placement Agent and Rodman & Renshaw, LLC,
shall not publicly disclose the name of the Investor or any affiliate or
investment adviser of the Investor, or include the name of the Investor or any
affiliate or investment adviser of any Investor in any press release or filing
with the Securities and Exchange Commission or any regulatory agency or trading
market, without the prior written consent of such Investor, except (i) as
required by federal securities law and (ii) to the extent such disclosure is
required by law or trading market regulations, in which case the Company shall
provide the Investor with prior written notice of such disclosure permitted
under this sub-clause (ii).  From and after the issuance of the press release
described above, the Investor shall not be in possession of any material, non
public information received from the Company, any subsidiary of the Company, any
of their respective officers, directors or employees or any of the Company’s
agents including, but not limited to, the Placement Agent and Rodman & Renshaw,
LLC.
 
15.         Termination.  In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties
hereto.  The Investor shall have the right to terminate this agreement if the
Closing has not occurred on or before December 31, 2010.

 
A-5

--------------------------------------------------------------------------------

 

Exhibit A
 
Cleveland BioLabs, Inc.
 
Investor Questionnaire
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
 
1.
The exact name that your shares of Common Stock are to be registered in.  You
may use a nominee name if appropriate:
_________________
     
2.
The relationship between the Investor and the registered holder listed in
response to item 1 above:
_________________
     
3.
The mailing address of the registered holder listed in response to item 1 above:
_________________
         
_________________
     
4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
_________________
     
5.
Name and Contact Information of DTC Participant (broker-dealer at
_________________
 
which the account or accounts to be credited with the shares of
_________________
 
Common Stock are maintained) (i.e. telephone number and email
_________________
 
address):
_________________
     
6.
DTC Participant Number:
_________________
     
7.
Name of Account at DTC Participant being credited with the shares of Common
Stock:
_________________
     
8.
Account Number at DTC Participant being credited with the shares of Common
Stock:
_________________

 

--------------------------------------------------------------------------------


 